Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 1 of 16 PageID #: 2105
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 2 of 16 PageID #: 2106
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 3 of 16 PageID #: 2107
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 4 of 16 PageID #: 2108
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 5 of 16 PageID #: 2109
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 6 of 16 PageID #: 2110
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 7 of 16 PageID #: 2111
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 8 of 16 PageID #: 2112
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 9 of 16 PageID #: 2113
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 10 of 16 PageID #:
                                    2114
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 11 of 16 PageID #:
                                    2115
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 12 of 16 PageID #:
                                    2116
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 13 of 16 PageID #:
                                    2117
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 14 of 16 PageID #:
                                    2118
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 15 of 16 PageID #:
                                    2119
Case 1:98-cr-00038-JMS-MJD Document 183-1 Filed 12/11/20 Page 16 of 16 PageID #:
                                    2120
